DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Acknowledgement
	The amendment filed on 02/03/2022, responding to the office action mailed on 12/21/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. US 2019/0052782 in view of Tsai US 2008/0201939 and Lim et al. KR-10-2017-0025759 (citation is from machine English translation attached herewith)
Regarding claims 1, 9 and 10, Sung teaches a lens assembly for an image detection device (Fig. 7: 600), which includes a retaining element (203) situated on a sensor carrier (200), for a vehicle (para [0107]), comprising: 
a barrel (100) that is shaped to accommodate at least one lens (50); and 
at least one wing contour (115 and 117) fastened to the barrel (100) and shaped to encompass the retaining element (200), at least in sections, when the lens assembly (600) is mounted on the retaining element (200); 
wherein the wing contour (115 and 117) includes a bonding area for a bonding between the wing contour (117) and the retaining element (200).
[AltContent: textbox (Bonding area)][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    378
    529
    media_image1.png
    Greyscale

wherein the at least one lens (para [0054]: plurality of lens or fixed lens 50) includes two lenses situated in a row in a light path (para [0054]: teaches plurality of lenses which infers that it includes two lenses situated in a row in a light path), 
wherein the retaining element (200) is shaped to hold the lens assembly (100) at a position above an image sensor (300) of the image detection device (600), and wherein the retaining element forms a cylindrical wall that surrounds the image sensor (Fig. 6 depicts the top view of the camera module 600, wherein the retaining element 200 having cylindrical wall that surrounds image sensor 300),
Sung fails to teach: wherein one of the lenses is configured to focus a light beam that extends in parallel to an axial longitudinal axis of the barrel, the bonding area is an adhesive bond and wherein an adhesive bond of the lens assembly to the retaining element, which is as a lens holder, is achieved under compression stress, and 
wherein the adhesive bond allows adjustment of the lens assembly with respect to the image sensor.
In the same field of endeavor, Tsai teaches lens assembly (at least in Fig. 4), wherein one of the lenses (Fig. 4: lens 105) is configured to focus a light beam that extends in parallel to an axial longitudinal axis of the barrel (see Fig. 4 and para [0007]: teaches parallel lenses being focused by a lens 105 to an image sensor 12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Sung by utilizing the configuration of the lens as claimed as taught by Tsai in order to improve the focusing efficiency of the lens assembly on the image sensor. 
The combination of Sung and Tsai fails to teach:  the bonding area is an adhesive bond and wherein an adhesive bond of the lens assembly to the retaining element, which is as a lens holder, is achieved under compression stress, and 
wherein the adhesive bond allows adjustment of the lens assembly with respect to the image sensor.
In the same field of endeavor, Lim teaches a lens assembly (at least in Fig. 5) comprising an adhesive bonding area for an adhesive bond (see annotated figure below), wherein an adhesive bond of the lens assembly to the retaining element (410), which is as a lens holder (230), is achieved under compression stress (page 4 line 33: teaches an epoxy resin as an adhesive for bonding lens barrel 230 with the retaining element 410, which epoxy resin exhibits compression stress), and 
wherein the adhesive bond allows adjustment of the lens assembly with respect to the image sensor (page 3 lines 2-12: teaches adjustment of the lens assembly 230 with respect to the sensor 203).
[AltContent: textbox (Bonding area)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    423
    523
    media_image2.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to the invention to modify the lens assembly of Sung and Tsai by utilizing the claimed adhesive bond as taught by Lim in order to securely attached the lens barrel with the retaining element as well as eliminating tensile stress during the manufacturing of operation of the lens assembly or imaging detection device as adhesive joints are more impact absorbent than soldered joints. Claim 10 appears a method claim merely having the structural limitation of claims 1 and 10, and therefore likewise disclosed. Sung in paragraph [0001] teaches method of manufacturing as well.
Regarding claim 2, the combination of Sung, Tsai and Lim teach the lens assembly of claim 1, and Sung further teaches wherein the wing contour includes a web (115) fastened to the barrel (see Fig. 7: the wind contour 115 and 117 surrounds the barrel 100), and an arm (117) that is situated on a free end of the web (117), the web spanning the retaining element (200), and the arm overlapping the retaining element (as shown in Fig. 7 portion of the arm 117 overlaps the retaining element 200), at least in sections, when the lens assembly is mounted on the retaining element (see Fig. 7).
Regarding claim 3, the combination of Sung, Tsai and Lim teach the lens assembly of claim 2, and Sung further teaches wherein the web is oriented radially with respect to an axial axis that extends through the barrel, and the arm is oriented in parallel to the axial axis (see Fig. 7 wherein the web part 117 extends in the optical axis direction i.e., parallel to the axis direction of the lens system 600).
Regarding claim 4, the combination of Sung, Tsai and Lim teach the lens assembly of claim 2, and Sung further teaches wherein the arm (117) on a surface facing the barrel (100) includes the bonding area for the adhesive bond between the wing contour and a surface of the retaining element (200) facing away from the barrel (100) (see Fig. 7).
Regarding claim 5, the combination of Sung, Tsai and Lim teach the lens assembly of claim 2, and but fails to teach further teaches wherein the height of the web is less than a distance between the barrel and the arm. Although, Sung fails to specify the height of the web in respect to the distance between the barrel and the arm, it would be necessary to make the height of the web less than a distance between the barrel and the arm to ensure reducing manufacturing cost of the lens assembly. Differences in dimensions of height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 6, the combination of Sung, Tsai and Lim The lens assembly of claim 2, but fails to teach wherein the height of the web is greater than a distance between the barrel and the arm. Although, Sung fails to specify the height of the web in respect to the distance between the barrel and the arm, it would be necessary to make the height of the web greater than a distance between the barrel and the arm to ensure a rigid support of the lens assembly. Differences in dimensions of height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, the combination of Sung teaches the lens assembly of claim 1, and Sung further teaches wherein the lens assembly includes a plurality of wing contours that are radially distributed around the barrel (para [0086]: teaches that extension part/wing contours 115 can be in plate shape or disc shape).
Regarding claim 11, the combination of Sung, Tsai and Lim teach the method of claim 10, and Lim further teaches wherein the adhesive is cured in the establishing (last line of page 5 and first two line of page 6 i.e., claim 9 teaches thermally curing the sealing material).
Regarding claim 13, the combination of Sung, Tsai and Lim teach the method of claim 10, and Lim further teaches wherein in the establishing, the adhesive is cured by UV curing or thermal curing, in the establishing (last line of page 5 and first two line of page 6 i.e., claim 9 teaches thermally curing the sealing material).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Tsai and Lim as applied to claim 1 above, and further in view of Apel US 2009/0128684.
Regarding claim 7, the combination of Sung teaches the lens assembly of claim 1, but fails to teach wherein the lens assembly is made of plastic and the retaining element is made of metal.
In the same field of endeavor, Apel teaches a lens assembly (Fig. 2: 10), comprising a lens barrel (34) and retaining element (28) made of plastic material (para [0030]), but Apel do not explicitly disclose that the retaining material is made of metal material. Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. V. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the material of the retaining to be metal material in order to utilize a range of materials depending on fabrication and design constraints.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Tsai and Lim as applied to claim 10 above, and further in view of Hu et al. US 2019/0047900.
Regarding claim 12, the combination of Sung, Tsai and Lim teach the method of claim 11, but fails to teach wherein a curing temperature is greater than a predetermined operating temperature of the image detection device.
Hu teaches that it is advantageous for the curing temperature of the adhesive to be greater than an operating temperature of the module/device (see Fig. 5A, paragraphs [0016] and [0111]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the curing temperature of the adhesive greater than the operating temperature of the device as taught by Hu in order to ensure no significant in shear/stress of the adhesive upon exposure to the operation temperature of the device with time as described in para [0111].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872